Citation Nr: 1419196	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  08-19 046	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a dental disorder, to include a disorder claimed as resulting from extraction of teeth during service, for the purposes of entitlement to VA outpatient dental treatment.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from October 1954 to September 1961 and from March 1962 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1997 letter decision of the Department of Veterans Affairs Medical Center (VAMC).  The Veteran testified before the Board in Washington D.C. in July 2004.  A transcript is of record.

The issue on appeal was most recently before the Board in July 2012.  The Veteran appealed the Board's July 2012 denial to the United States Court of Appeals for Veterans Claims (Court).  By Memorandum decision dated October 30, 2013, the Court set aside the July 2012 Board decision, and remanded for further development and readjudication consistent with the decision.

Although the Veteran perfected appeals for entitlement to service connection for posttraumatic stress disorder (PTSD) and bilateral knee disabilities, these issues were granted by rating decisions in February 2009 and February 2012, respectively.  They are therefore no longer in appellate status.	

The Veteran's claim had been advanced on the docket.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2013).   


FINDING OF FACT

The Veteran died in July 2013 while the appeal was pending.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  A July 2013 Report of First Notice of Death reflects that the RO was notified of a death.  By statement received in April 2014, the Board was notified the appellant died in 
July 2013.  An April 2014 Social Security Administration (SSA) inquiry confirmed his death.
  
As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

Entitlement to service connection for a dental disorder, to include a disorder claimed as resulting from extraction of teeth during service, for the purposes of entitlement to VA outpatient dental treatment, is dismissed.




		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


